Citation Nr: 1807998	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-20 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disability manifested by constipation, diarrhea, hemorrhoids, and blood in the stool, to include diverticulitis, including as secondary service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's diverticulitis, anal fissure, and hemorrhoids are aggravated by medication taken to treat his service-connected cervical spondylosis and degenerative disc disease.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for diverticulitis, anal fissure, and hemorrhoids as secondary to service-connected cervical spondylosis and degenerative disc disease have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection for a gastrointestinal disability, stating that this condition began during his military service; or, in the alternative, that his gastrointestinal disability is caused or aggravated by his service-connected neck and spine disorders.  See January 2017 Hearing Transcript.  Specifically, the Veteran states that the pain medications he has been prescribed to treat his service-connected neck disability aggravate his gastrointestinal disorder.  Id.  For the following reasons, the Board finds entitlement to service connection is warranted for a gastrointestinal disability on a secondary basis.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Here, the evidence reflects that the Veteran has a currently diagnosed gastrointestinal disability, including diverticulitis, anal fissure, and hemorrhoids.  See June 2014 San Antonio Endoscopy Center Report (reflecting a diagnosis of diverticulitis); see also November 2014 Gastroenterology Clinic of San Antonio Report (reflecting current diagnoses of anal fissure, constipation, diarrhea, hematochezia, and internal hemorrhoids).  Further, the Veteran's private physician provided a positive nexus between the Veteran's current gastrointestinal diagnoses and the medications prescribed to treat his service-connected neck disorder.  See November 2014 Gastroenterology Clinic of San Antonio Report (stating the Veteran's pain medication for his neck causes constipation and exacerbates his hemorrhoids with more recent development of rectal pain or rectal bleeding diagnosed as an anal fissure.).  This evidence thus indicates that the Veteran's current gastrointestinal disability is aggravated by the medications used to treat his service-connected cervical spondylosis and degenerative disc disease.  

In light of the medical evidence linking the Veteran's gastrointestinal disability with his service-connected neck disorder, and no evidence to the contrary, service connection is warranted for the Veteran's gastrointestinal disability.


ORDER

Service connection for diverticulitis, anal fissure, and hemorrhoids, as secondary to service-connected cervical spondylosis and degenerative disc disease, is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


